—Mercure, J.
Appeal from an order of the Supreme Court (Connor, J.), entered July 19, 1999 in Ulster County, which granted defendants’ motion to dismiss the complaint for failure to state a cause of action.
Following a victim’s identification of plaintiff from a photograph that had been covered by a CPL 160.50 sealing order, plaintiff was charged with public lewdness. The charge was ultimately dismissed and plaintiff thereafter brought this constitutional tort action to recover for defendants’ alleged violation of CPL 160.50. Supreme Court granted defendants’ motion to dismiss the complaint, plaintiff appeals and we affirm. Inasmuch as “a violation of CPL 160.50 ‘does not implicate constitutional considerations’ ” (Matter of Charles Q. v Constantine, 85 NY2d 571, 575, quoting People v Patterson, 78 NY2d 711, 716), it cannot form the basis for a constitutional tort action (cf., Brown v State of New York, 89 NY2d 172, 177-179).
Cardona, P. J., Peters, Carpinello and Graffeo, JJ., concur. Ordered that the order is affirmed, with costs.